Citation Nr: 0335587	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  96-18 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for asthma, 
currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel












INTRODUCTION

The veteran served on active military duty from July 1973 to 
March 1975.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal of a June 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee which denied a rating in excess of 10 percent for 
asthma.  In a January 2003 rating action the RO increased 
that asthma to 30 percent. In June 2000, the Board remanded, 
in pertinent part, the issue of an increased rating for 
bronchitis for additional evidentiary development.  The case 
has been returned to the Board for further appellate 
consideration.


FINDING OF FACT

The veteran's asthma is productive of mild impairment without 
the need of oral cotisteroids, immunosuppressive medication, 
or required monthly visits to a physician with pulmonary 
function tests showing both forced expiratory volume in one 
second and the ratio of forced expiratory volume in one 
second to forced vital capacity above 55 percent of 
predicted. 


CONCLUSIONS OF LAW

The schedular criteria for a rating in excess of 30 percent 
for asthma have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, Diagnostic Code 6602 (in effect both 
prior to and on October 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Upon review of the evidence, the Board finds that all 
required notice and development action specified in this 
statute have been complied with during the pendency of the 
current appeal.  Specifically, the Board finds that a July 
2002 letter from the RO to the veteran informed him of the 
VCAA and what evidence was needed to establish his claim and 
what evidence the VA would obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   Additionally, the Board 
finds that all available evidence and records identified by 
the appellant as plausibly relevant to his pending claim have 
been obtained.  Additionally VA examinations were conducted 
during the appeal period.  

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, 7008, 7009, 7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In this regard, the July 2002 letter requesting 
evidence was more than one year ago.  A January 2003 SSOC 
again informed the veteran of the VCAA, including 38 C.F.R. § 
3.159(b)(1).  However, no evidence was requested at that 
time.  Accordingly, the Board finds that requirements of the 
VCAA have been met and adjudication of this claim is not 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993)

Factual Background

According to the available service medical records the 
veteran received intermittent treatment for respiratory 
complaints, variously diagnosed.  A February 1975 Medical 
Board examination resulted in the diagnoses of asthma and 
vasomotor rhinitis.

Based upon in-service and post service treatment for 
bronchitis, an August 1975 rating decision granted service 
connection for asthma with rhinitis and assigned a 10 percent 
disability evaluation which remained in effect until the 
current claim.  The veteran filed his current claim in 
October 1994.

The evidence shows that the veteran received his medical care 
solely from VA facilities.  The veteran received intermittent 
treatment at a VA outpatient clinic for several problems, 
including respiratory complaints variously diagnosed to 
include asthma and bronchitis, from 1993 to 1997.  In June 
1994, the veteran complained of low-grade fever, sinus 
drainage, and productive cough.  There was rhonchi and 
wheezing, noted.  He was given medication.  The diagnosis was 
URI and asthma.  Later that month, he complained of an 
inability to breathe through his nose.  An examination of his 
nose demonstrated that it was swollen and inflamed.  Nasal 
drainage was also shown. The examiner diagnosed, in part, 
bronchitis secondary to dust.  He was provided medication.  

An April 1995 VA respiratory therapy requisition form shows a 
diagnosis of bronchitis.  His medication included Ventolin.  
Chest X-rays in April and November 1995 were normal.  In June 
1995 the veteran received treatment for rhinitis.  His 
history of asthma was noted.  He was provided Proventil 
inhaler.  The veteran reported that he was unable to work due 
to dust.  VA outpatient records dated in November 1995 show 
treatment for trachea bronchitis.  

In September 1996, VA outpatient records noted that PFTs 
revealed mild obstruction.  The diagnoses included chronic 
bronchitis.  

A VA examination completed in April 1997 demonstrated clear 
lungs with no rales, rhonchi or wheezes.  The veteran 
reported that he had been let go at the post office because 
he could not tolerate dust.  He also related that he lost his 
job as an ambulance driver because of his bronchitis.  The 
examination showed that he was not short of breath on mild 
exertion.  His lungs were clear with no rales, rhonchi, or 
wheezes. There was no cyanosis or clubbing.  Chest diameter 
was normal and inspirations full.  It was remarked that a 
November 1995 chest x-ray was normal.  The examiner noted 
that he was short of breath with activity and when exposed to 
dust or fumes.  The examiner concluded that the respiratory 
examination was unremarkable.  The diagnosis was a history of 
bronchitis.

VA outpatient record dated in April 1997 show treatment for 
chronic sinusitis.  The examiner noted severe coughing.  
There was some scattered wheezing in both lung fields.  The 
veteran did not have severe wheezing.  The examiner suggested 
that cortisone should be added to his Albuterol.  

In June 1997 the veteran's claims folder was reviewed by a VA 
physician.  Pulmonary function tests (PFTs) were conducted in 
conjunction with the review.  The PFTs showed that pre-
bronchodilator FEV-1 (forced expiratory volume in one second) 
measured from 87 to 93 percent of predicted and that pre-
bronchodilator FEV-1/FVC (the ratio of forced expiratory 
volume in one second to forced vital capacity) measured from 
92 to 93 percent of predicted.  The diagnosis was history of 
asthma with mild airways disease on PFTs.  The physician 
commented that the veteran was employable and may benefit 
from continued inhaler therapy. 

From 1998 to 2002 the veteran continued to be treated at a VA 
facility for several problems, including asthma. In September 
1999, the veteran was treated for allergic rhinitis and 
asthma exacerbation.  The veteran reported that he did not 
use inhalers for his asthma or any medication on a regular 
basis.  There was breath sounds with wheezing throughout the 
lung fields.  He was given medication that included Albuterol 
and Asthmacort.   

In February 2001, he was treated for acute asthma 
exacerbation.  There were rhonchi with wheezing noted.  His 
medication included Albuterol, Beclomethasone and 
Triaminolone.  It was noted that the plan was to taper 
steroids, antibiotics and continue nebulizer inhaler.  

In March 2001, the veteran was admitted to a VA domiciliary.  
On admittance acute bronchitis was reported.  He reported 
that he was working as a custodian.  His medication included 
Ambien, Albuterol, Beclomethasone, Vancenase and 
Triaminolone.  He reported that he had not used this 
medication since December 2000.  In April 2001, it was noted 
that the veteran was not on prolonged steroid or other 
immunosuppressive therapy.  The veteran reported that he took 
a leave of absence from his custodial job due to personal 
problems.  The veteran was eventually allowed to work within 
the VA system in the electrical shop.  

In June 2001, he reported that he had an asthma attack a 
month previously.  He indicated that he had about 10 attacks 
within the last 6 months.  He would use Albuterol.  He did 
not take steroids inhalers regularly.  

VA examination was conducted in August 2002.  At that time it 
was reported that the veteran smoked a half a pack of 
cigarettes a day.  He reported that his symptoms occurred 
mainly when he went outside.  He felt smothered, had 
wheezing, and fought to get his breath.  He stated that he 
got up from bed 2 to 3 times a week due to nocturnal 
symptoms.  He had a productive cough with whitish sputum.  He 
reported that he was a full time student and unemployed.  
Chest examination showed no abnormality.  His medications 
included Salmeterol, Albuterol, Cyclobenzarine, and Combivent 
Inhaler.

The veteran refused to have blood gases performed.  Pulmonary 
function tests showed pre-bronchodilator FEV-1 (forced 
expiratory volume in one second) 75 percent of predicted and 
pre-bronchodilator FEV-1/FVC (the ratio of forced expiratory 
volume in one second to forced vital capacity) 86 percent of 
predicted.  Post-bronchodilator FEV-1 was 87 percent of 
predicted and post-bronchodilator FEV-1/FVC was 90 percent of 
predicted.  The interpretation was mild obstructive 
ventilatory defect with air-trapping.  It was noted that a 
chest X-ray performed in February 2001 revealed no acute 
radiological process and a normal chest X-ray.  The 
diagnostic assessment was bronchial asthma, mild, persistent 
to moderate based on symptoms and pulmonary function tests.

In a December 2002 addendum, a second VA examiner reviewed 
the record and noted that the veteran had mild, persistent 
asthma.  He had symptoms more than 2-3 times a week and 
nocturnal exacerbation at least once or twice a month.  He 
denied any exacerbations that required admission to the 
hospital.   He has never used steroids for control of his 
asthma.  He did not need any oral cotisteroids or 
immunosuppressive medication.  His asthma was considered mild 
and usually controlled using long acting bronchodilator as 
well as low dose inhalation steroids.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.

In addition, VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath, supra.

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history. 38 C.F.R. § 4.1.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Initially, the Board notes that the criteria for respiratory 
disorders pursuant to 38 C.F.R. § 4.97 were revised effective 
on October 7, 1996.

Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).

When, however, amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas.  See Rhodan v. West, 12 Vet. App. 55, 
57 (1998).

Pursuant to Diagnostic Code 6602, in effect prior to October 
7, 1996, a 10 percent evaluation is warranted for mild 
bronchial asthma manifested by paroxysms of asthmatic-type 
breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks.

A 30 percent evaluation requires moderate bronchial asthma 
manifested by rather frequent asthmatic attacks (separated by 
only 10 to 14 day intervals) with moderate dyspnea on 
exertion between attacks.

A 60 percent rating requires severe bronchial asthma 
manifested by frequent attacks (one or more attacks weekly) 
and marked dyspnea on exertion between attacks with only 
temporary relief by medication.  More than light manual labor 
must be precluded.

A 100 percent rating requires pronounced symptoms with very 
frequent asthmatic attacks, severe dyspnea on slight exertion 
between attacks, and marked loss of weight or other evidence 
of severe impairment of health.  In the absence of clinical 
findings of asthma at the time of examination, a verified 
history of asthmatic attack must be of record.  38 C.F.R. § 
4.97, Diagnostic Code 6602 (1996).

Following the October 1996 regulation changes, a 10 percent 
rating is warranted for bronchial asthma with FEV-1 of 71 to 
80 percent, or; FEV-1/FVC of 71 to 80 percent, or; 
intermittent inhalational or oral bronchodilator therapy. In 
the absence of clinical findings of asthma at the time of 
examination, a verified history of asthmatic attacks must be 
of record.

A 30 percent rating requires FEV-1 of 56 to 70 percent, or; 
FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.

A 60 percent rating is warranted for bronchial asthma with 
FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; at least monthly visits to a physician for 
required care of exacerbation, or intermittent (at least 3 
per year) courses of systemic (oral or parenteral) 
corticosteroids.

A 100 percent rating for bronchial asthma is warranted for 
FEV- 1 of less than 40 percent predicted, or; FEV-1/FVC less 
than 40 percent, or; more than one attack per week with 
episodes of respiratory failure, or; requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2003).

The veteran's statements describing the symptoms of his 
service-connected disorders are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

In this regard, during the course of the veteran's appeal, he 
has been receiving intermittent treatment at a VA facility 
for his asthma.  However, VA examiners in June 1997, June 
2002, and December 2002 classified the degree of impairment 
as mild.  Additionally, the VA PFTs do not show a FEV-1 of 40 
to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent or 
less.  Furthermore, the VA examiner in December 2002 
indicated that the veteran did not need any oral cotisteroids 
or immunosuppressive medication.  Additionally, the evidence 
does not show that the asthma required monthly visits to a 
physician for required care of exacerbation.

After reviewing the evidence the Board finds that the 
criteria for a rating in excess of 30 percent for the asthma 
have not been met under either the old or revised rating 
criteria.  Also, the evidence is not equipoise as to warrant 
consideration of the benefit of the doubt regulation.  
38 C.F.R. § 3.102 (2003).


ORDER

Entitlement to a rating in excess of 30 percent for asthma is 
denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




